Citation Nr: 1512386	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder. 

2.  Entitlement to service connection for right shoulder disorder.

3.  Entitlement to service connection for left shoulder disorder.

4.  Entitlement to service connection for blurred vision with pain in the eyes.

5.  Entitlement to service connection for cardiac conduction system.

6.  Entitlement to service connection for right knee disorder.

7.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2010 rating decision also granted service connection for alopecia and assigned an initial noncompensable rating, effective October 1, 2009, and denied service connection for keratitis.  While the Veteran submitted a notice of disagreement as to the propriety of the assigned rating for alopecia and the denial of service connection for keratitis in January 2011 and a statement of the case was issued in July 2012, she limited her substantive appeal (VA Form 9) to the issues listed on the title page.  Therefore, such issues are not properly before the Board.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At the outset, the Board notes that, while service treatment records dated during the Veteran's military career are on file, the AOJ determined that her complete service treatment records were not available in a May 2011 memorandum.  In such a situation, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   

The Board notes that the Veteran originally claimed that she has current diagnoses of left hip, bilateral shoulder, and bilateral knee disorders, blurred vision with pain in the eyes, and cardiac conduction system that are due to her military service.  As such, the basis of the AOJ's denials in the February 2010 rating decision and July 2012 statement of the case was that there were no current diagnoses related to such claimed conditions and, as relevant to her claimed cardiac conduction system, such was not an actually disabling condition.  However, in subsequent communications, to include her January 2011 notice of disagreement and September 2012 substantive appeal, the Veteran alleged that such disorders were due to undiagnosed illnesses associated with her service in Southwest Asia during the Persian Gulf War.  

In this regard, the Board notes that "Southwest Asia" is defined as Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations during the Persian Gulf War era (August 2, 1990, through the present) or in Afghanistan after September 19, 2001.  38 C.F.R. § 3.317(c)(3)(ii), (e).  As relevant to her new theory of entitlement, the Board finds that a remand is necessary in order to obtain the Veteran's service personnel records, to include a copy of her DD 214, so as to verify her service in Southwest Asia.  In this regard, the Veteran reported in her initial application that she was stationed in the Gulf after August 1, 2009, for  Operation Iraqi Freedom.  Additionally, in her substantive appeal, she stated that she was deployed for Operation Iraqi Freedom during the initial invasion into Iraq in 2003.  Additionally, her service treatment records reflect that she completed a Pre-Deployment Health Assessment in January 2003 in which she indicated that her location of operation was unknown, but drew an arrow to Southwest Asia.  Records dated in February 2003 reflect that she obtained appropriate vaccinations for deployment, to include smallpox and anthrax.  However, such records do not confirm service in Southwest Asia.  Additionally, at her August 2009 VA examination, she only reported deployments to Turkey, Korea, and Bosnia, which are not considered to be in Southwest Asia per VA regluations.    

Therefore, a remand is necessary in order to obtain the Veteran's service personnel records, to include a copy of her DD 214, so as to verify her service in Southwest Asia.  Furthermore, if such service is verified, the Board finds that the Veteran should be afforded VA examination(s) to determine if her claimed disorders are a chronic qualifying disability pursuant to 38 C.F.R. § 3.317, and her claims should be readjudicated under such provisions.  

Furthermore, as indicated previously, the Veteran's claims were denied on the basis that were no current diagnoses related to such claimed conditions and, as relevant to her claimed cardiac conduction system, such was not an actually disabling condition.  Specifically, the record reflects that she underwent a VA examination in connection with her claims in August 2009.  However, at such time, the examiner determined that, as referable to her claimed left hip, bilateral shoulder, and bilateral knee disorders, there was no pathology or etiology found to render a diagnosis and there were only subjective reports of pain.  Additionally, in regard to the Veteran's claimed eye disorder, she was diagnosed with myopia, presbyopia, and dry eye syndrome.  Subsequently, service connection for blepharitis with dry eyes was granted.  Furthermore, her vision was 20/20 bilaterally corrected.  The Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability; however, there is no indication that the Veteran currently has a superimposed disease or injury as the only other currently diagnosed eye disability is blepharitis with dry eyes and service connection for such has already been granted.  Finally, pertaining to her claimed cardiac conduction system, the examiner determined that she had borderline abnormal ECGs with recent normal ECGs, and did not have any cardiac symptoms at present.

While the Veteran has maintained that she has current symptoms related to her claimed disorders, there is no medical evidence demonstrating a current diagnosis or disability associated with such subjective complaints.  Therefore, on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Furthermore, if any such records demonstrate a current disability associated with the Veteran's claimed left hip, bilateral shoulder, and bilateral knee disorders, blurred vision with pain in the eyes, and cardiac conduction system, she should be afforded new VA examinations to determine whether such disorders are related to her military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all appropriate steps to obtain the Veteran's service personnel records, to include a copy of her DD 214, so as to verify her service in Southwest Asia.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to her left hip, bilateral shoulder, and bilateral knee disorders, blurred vision with pain in the eyes, and cardiac conduction system.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the AOJ should review the record in order to determine whether the Veteran has verified service in Southwest Asia and/or the newly received medical records reflect current diagnoses referable to her claimed disorders. 

If the Veteran has verified service in Southwest Asia, she should be afforded appropriate VA examination(s) so as to determine if her claimed disorders are a chronic qualifying disability pursuant to 38 C.F.R. 
§ 3.317.

Additionally, if the newly received medical records reflect current diagnoses referable to her claimed disorders, the Veteran should be afforded appropriate VA examinations to determine the current nature and etiology of such disorders, to include whether such are related to her military service. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If service in Southwest Asia is verified, the AOJ should consider whether such claimed disorders are the result of an undiagnosed illness pursuant to 38 C.F.R. 
§ 3.317.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

